United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1630
                        ___________________________

                             United States of America

                          llllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Eddie David Cox

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 26, 2020
                              Filed: March 6, 2020
                                  [Unpublished]
                                 ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      This case is before us on remand from the Supreme Court of the United States.
See Cox v. United States, 589 U.S. ---,140 S. Ct. 396 (2019) (mem.), vacating 766 F.
App’x 423 (8th Cir. 2019) (per curiam). The Supreme Court granted certiorari,
vacated our judgment, and remanded the matter for reconsideration in light of Rehaif
v. United States, 588 U.S. ---, 139 S. Ct. 2191 (2019).
       “In Rehaif, the Supreme Court concluded that in a prosecution under 18 U.S.C.
§ 922(g) and § 924(a)(2), the Government must prove both that the defendant knew
he possessed a firearm and that he knew he belonged to the relevant category of
persons barred from possessing a firearm.” United States v. Davies, 942 F.3d 871,
873 (8th Cir. 2019) (internal quotation marks omitted and emphasis in original).
Because this issue is raised for the first time on appeal, we review for plain error. See
id.; see also United States v. Olano, 507 U.S. 725, 732 (1993) (explaining that plain
error requires (1) an error (2) that is plain and (3) that affects substantial rights).

       The Government concedes that the first two prongs of the plain error standard
are satisfied. But we conclude that Cox cannot show the error affected his substantial
rights. Davies, 942 F.3d at 873 (“The Supreme Court has explained that, in the
ordinary case, an error affects the defendant’s substantial rights if the defendant
shows a reasonable probability that, but for the error, the outcome of the proceeding
would have been different.” (internal quotation marks and brackets omitted)). In
addition to a number of other convictions resulting in years of imprisonment, Cox
was previously convicted as a felon in possession of a firearm and served
approximately six years’ imprisonment for the conviction. See United States v.
Hollingshed, 940 F.3d 410, 415-16 (8th Cir. 2019) (finding that a defendant who had
served over four years’ imprisonment could not show that any error affected his
substantial rights); United States v. Benamor, 937 F.3d 1182, 1189 (9th Cir. 2019)
(finding that, following Rehaif, the defendant could not show that his substantial
rights were affected in part because the defendant had a prior felon-in-possession
conviction).




                                          -2-
      For the foregoing reasons, we thus reinstate our vacated opinion (as well as
Judge Kelly’s dissent) and again affirm the district court.1
                       ______________________________




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.